Case 1:20-cv-00948-SEB-DML Document 8 Filed 04/21/20 Page 1 of 1 PageID #: 167




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

ACUITY, A MUTUAL INSURANCE COMPANY,                            )
                                                               )
                       Plaintiff,                              )
                                                               )
                v.                                             )          No. 1:20-CV-948-SEB-DML
                                                               )
CUSTOM CRAFTSMEN HOMES                                         )
AND REMODELING, LLC and                                        )
BROWNSBURG BAPTIST CHURCH,                                     )
                                                               )
                       Defendants.                             )

   ORDER GRANTING ACUITY, A MUTUAL INSURANCE COMPANY’S MOTION
           FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Acuity, a Mutual Insurance Company, (“Acuity”), by counsel, moved the Court

to dismiss this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The Court,

being duly advised, Grants said motion.

       IT IS, THEREFORE, ORDERED that this case be dismissed without prejudice, and

Acuity is permitted to refile this case in the appropriate state court.




                4/21/2020
       Date:________________
                                                        _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana




Distribution:

Erika S. Stamper/estamper@salawus.com
SMITHAMUNDSEN LLC
